DETAILED ACTION
This Office Action is in response to communication made on October 15, 2021.
Applicant’s arguments have been fully considered and are persuasive. The finality of the last Office Action of August 23, 2021 has been withdrawn. 
Claims 1-20 are allowed over the prior art of record.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Reasons for Allowance
Claims 1-20 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1 (and its dependent claims 2-8): 
“A non-transitory program storage device, readable by at least one processor and comprising instructions executable by the at least one processor to: receive over a network, at a first device of a plurality of associated devices, a plurality of messages, each message from a different server-based source;”, “add, by the first device, a first notification to a common interface of the first device based on a first message of the plurality of messages, the first message associated with a first server- based source of the different server-based sources;” and “add, by the first device, a second notification to the common interface of the first device based on a second message of the plurality of messages, the second message associated with a second server based source of the different server-based sources;”  is disclosed in cited prior art by Horvitz;
“communicate, by the first device, to a computer system that the plurality of messages were received, wherein the computer system is configured to update a record of which notifications are present on which of the plurality of associated devices based on the communication” and “detect selection of the first notification within the common interface, and transmit an indication to the computer system based on the detected selection”  is disclosed in cited prior art by Xu; 
“wherein the first notification is removed from at least one other of the plurality of associated devices based on the indication and in accordance with the record indicating the first notification is present on the at least one other of the plurality of associated devices” is disclosed in cited prior art by Day. However Day does not show removing a notification when it is present on another device. In a related prior art, Goddard (US Patent Application Pub. No. 2012/0131083) Fig.1 and [0029] shows an asynchronous notification mechanism which organizes notification clients into groups that receive common notifications via broadcast, where duplicate notification to same client are deleted and a group may be removed when group membership drops to zero members. In another cited prior art, Etelapera shows a system which prevents duplicate notifications on respective multiple devices, however Etelapera removes based on a response to the notification and is directed to avoiding an application-specific response to a notification. Neither Horvitz, Xu, Day, Etelapera and Goddard show removing a notification when the record or group data indicates the notification is present on at least one other associated device.
Neither a reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art at the time the invention was filed, knowing the teaching of the prior arts would have combined them to arrive at the present invention as recited in the context of independent claim 1 as a whole. 
Independent claim 9 (and its dependent claims 10-16) and independent claim 17 (and its dependent claims 18-20) are allowed for similar reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANJAN PANT whose telephone number is (571)270-5946.  The examiner can normally be reached on IFW.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin T Bates can be reached on (571)272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RANJAN . PANT
Examiner
Art Unit 2458

								/RP/
/KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458